Citation Nr: 0722229	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-18 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from June 1968 to June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the veteran's claim 
for service connection for sleep apnea.  The veteran 
disagreed with this decision in September 2004.  He perfected 
a timely appeal in May 2005 and requested a Board hearing.  
He clarified his hearing request in December 2005 and 
requested a Travel Board hearing which was held at the RO 
before the undersigned Veterans Law Judge in April 2007.


FINDING OF FACT

The competent and probative evidence does not relate the 
veteran's currently diagnosed sleep apnea to service.


CONCLUSION OF LAW

Sleep apnea was not incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The appellant must also be notified to 
submit all evidence in his possession, of what specific 
evidence he is to provide, and of what evidence VA will 
attempt to obtain.  VA thirdly has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.  A fourth requirement is 
to request that the claimant provide VA with all relevant 
evidence and argument pertinent to the claim at issue.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Veterans 
Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

In this case, VA has met these duties with regard to the 
claim adjudicated in this decision.  There is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notices provided to the veteran in 
December 2003 and March 2004 fulfill the provisions of 
38 U.S.C.A. § 5103(a).  

Under 38 U.S.C.A. § 5103(a), notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  See 
Pelegrini II, supra.  Here, VA provided VCAA notice to the 
appellant and his service representative in December 2003 and 
March 2004, prior to the original AOJ decision in July 2004.  

The Board notes that the veteran does not contend that any 
notification deficiencies, either with respect to content or 
timing, have resulted in prejudice.  Regarding content, the 
Board finds that any defect was cured by actual knowledge on 
part of the veteran.  See Sanders v. Nicholson, No. 06-7001, 
slip op. at 14 (U.S. Fed. Cir. May 16, 2007).  See also 
Dalton v. Nicholson, No. 04-1196 (U.S. Vet. App. Feb. 16, 
2007).  In statements on an April 2004 VA Form 21-4138, the 
veteran contended, "I believe that I have provided answers 
to all the VA's concerns.  I have provided avenues for 
obtaining necessary treatment information sufficient enough 
to favorably adjudicate my claim."  The April 2004 VA 
Form 21-4138, signed by the veteran, indicates that he had 
knowledge of which information and evidence he was to submit 
to VA and which information and evidence VA would attempt to 
obtain.  Thus, the Board finds that the veteran had knowledge 
that he should submit any additional information in support 
of his claim.  See Pelegrini II, supra.  

Regarding the timing of the March 2007 notice of the Dingess 
requirements sent to the veteran and his service 
representative, the Board finds that the veteran was not 
prejudiced by the post-AOJ decision notice because he was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate his claim.  The Board 
notes that the veteran's claim was not readjudicated after 
the March 2007 notice letter, and therefore, this last notice 
was not pre-decisional as per Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  Subsequent to the July 2006 
supplemental statement of the case, the veteran has not 
submitted any additional evidence other than his April 2007 
testimony before the Board.  The Board finds that the failure 
by the RO to conduct a subsequent readjudication after March 
2007 is not prejudicial because the result of such a 
readjudication on exactly the same evidence and law 
previously considered in the July 2006 supplemental statement 
of the case would be no different than the previous 
adjudication.  See Medrano v. Nicholson, No. 04-1009 (U.S. 
Vet. App. Apr. 23, 2007).  

The veteran had actual knowledge of the evidence he needed to 
submit.  In addition, the record contains his testimony 
regarding the claimed nexus between his currently diagnosed 
sleep apnea and active service and medical evidence showing 
post-service treatment for sleep apnea.  Under these 
circumstances, the Board finds that a remand of the veteran's 
appeal is not warranted.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

As to the duty to assist, VA has secured all available 
pertinent evidence and conducted all appropriate development. 
 The evidence includes service medical records, private 
treatment records, Social Security Administration (SSA) 
records, and VA medical records.  There is no indication of 
any additional relevant evidence that has not been obtained.  
The evidence is adequate to resolve this claim; there is no 
duty to provide another examination or a medical opinion.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See Bernard, supra.

Factual Background

A review of the veteran's service medical records indicates 
that he denied any history of frequent trouble sleeping at 
his enlistment physical examination in May 1968.  Clinical 
evaluation showed that his tonsils and adenoids had been 
removed at age 17 and hypothyroidism controlled on medication 
that was not considered disabling.  The veteran was not 
treated for sleep apnea during active service.  He again 
denied any history of frequent trouble sleeping at his 
separation physical examination in May 1971.  Clinical 
evaluation was completely normal except for a left varicocele 
and a vision defect.  In a "Statement of Medical Condition" 
date on May 25, 1971, the veteran certified that there had 
been no change in his medical condition since his separation 
physical examination.  This form indicates that the veteran's 
last separation physical examination occurred at Tripler Army 
Medical Center in Hawaii.

A review of the veteran's post-service private treatment 
records from Ohio State University Hospital shows that, in 
April 1979, the veteran complained of a history of sleep 
attacks without symptoms of narcolepsy.  The veteran's 
overnight sleep recordings demonstrated intermittent periods 
of mixed apnea that were relatively mild in both rapid eye 
movement (REM) and non-REM sleep.  The diagnoses included 
idiopathic central nervous system hypersomnolence.  

A review of the veteran's SSA records shows that they contain 
a summary of his treatment at the Mayo Clinic.  Following an 
evaluation and sleep study, M.J.K., M.D. (-initials used to 
protect privacy) (Dr. M.J.K.), stated in a December 3, 1990, 
letter that the veteran had been diagnosed with 
hypersomnolence and sleep disordered breathing with sleep 
fragmentation.  The veteran's SSA records also show that, in 
May 1993, he complained of excessive daytime somnolence.  He 
reported falling asleep at work numerous times.  Dr. M.J.K. 
stated that the veteran probably had obstructive sleep apnea 
or some other sleep disturbance.  In a May 7, 1993, letter, 
Dr. M.J.K. stated that the veteran had been diagnosed with 
obstructive sleep apnea and had a successful continuous 
positive airway pressure (CPAP) trial.

Following a private sleep study in May 1993, the examiner's 
impression was apositional sleep disordered breathing 
(crescendo snoring, obstructive hypopnea, and apneas).

The veteran was awarded SSA disability benefits in March 1997 
for schizophrenia.

A review of the veteran's post-service treatment records from 
Shands Hospital shows that he was treated at a sleep 
disorders center in March 2000.  Following a sleep study, the 
examiner's assessment included decreased sleep efficiency and 
decreased amount of REM sleep.

When he filed his service connection claim for sleep apnea in 
September 2003, the veteran contended that he had been 
treated for sleep apnea during service in February 1969.  

In response to a request for records, Ohio State University 
Hospital submitted additional treatment records for the 
veteran in July 2004.  These records are stamped "Best copy, 
obtained from poor quality original" and are illegible.

The veteran contended on his September 2004 notice of 
disagreement that VA had not reviewed all of his service 
medical records, to include treatment records from Tripler 
Army Medical Center in Hawaii.  The veteran also contended 
that he had been diagnosed with sleep apnea in approximately 
February 1969 at this Army hospital.

The veteran testified at his March 2007 Travel Board hearing 
that he had reported to sick call on multiple occasions 
during active service due to excessive tiredness and sleep 
deprivation.  He related all of these in-service complaints 
to sleep apnea.  The veteran stated that he had been 
diagnosed with a possible sleep apnea following post-service 
treatment at Ohio State University Hospital.  The veteran 
also testified that he had been given a CPAP machine by VA 
and that he had used it successfully.


Analysis

Applicable law and regulations provide that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 
10 Vet. App. 488, 495 (1997).

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for sleep 
apnea.  Initially, the Board notes that the veteran's service 
medical records, including records of in-service treatment at 
Tripler Army Medical Center, show that the veteran was not 
treated for sleep apnea during active service.  There also is 
no objective medical evidence showing treatment for sleep 
apnea within the first post-service year.  

The Board acknowledges that the veteran was treated following 
his separation from service in June 1971 for sleep disorders, 
to include sleep apnea.  The Board also acknowledges that the 
veteran was diagnosed with sleep apnea in May 1993 and 
testified at his April 2007 Travel Board hearing that he uses 
a CPAP machine.  However, the Board notes that the veteran's 
first post-service treatment for sleep apnea occurred in 
April 1979, or almost 8 years after service separation.  More 
importantly, none of the veteran's post-service private 
examiners who treated him for sleep apnea related it to 
active service.  It appears that the veteran did not report 
any in-service treatment for sleep apnea until he filed his 
service connection claim in September 2003.  There is no 
competent opinion of record linking the veteran's claimed 
sleep apnea to active service.

The veteran is competent to report what he experienced in 
service although, as noted above, he did not report in-
service treatment for sleep apnea until he filed his service 
connection claim in September 2003.  However, as to the 
assertions by the veteran regarding the claimed causal link 
between sleep apnea and active service, as a lay person, he 
is not competent to opine on medical matters such as 
diagnoses or etiology of medical disorders.  The evidence 
does not reflect that the veteran currently possesses a 
recognized degree of medical knowledge that would render his 
opinions on medical diagnoses or causation competent.  
Accordingly, his lay statements are entitled to no probative 
value.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu, supra.

It is noted that the RO did not provide a VA examination for 
a nexus opinion for this service connection claim and per 
recent precedent, such is not required in order to make a 
final adjudication.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006), states, that in disability compensation (service 
connection) claims, VA must provide a medical examination 
[for a nexus opinion, as applicable] when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case as there is no competent evidence that tends to 
link the veteran's post-service sleep apnea to his service. 

In summary, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
sleep apnea.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b).  However, 
there is no approximate balance of positive and negative 
evidence that otherwise warrants a more favorable decision.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for sleep apnea is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


